Citation Nr: 9907260	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1997 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased evaluation 
for the veteran's service-connected psychiatric disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected schizophrenia is 
currently manifested by isolation from others, persistent 
symptoms including auditory hallucinations, paranoid thought, 
insomnia and repeated anxiety attacks, which have resulted in 
a history of failure in maintaining gainful employment. 


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's schizophrenia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16(c), 4.129, 
4.130, Diagnostic Code 9203 (1995-1996), Diagnostic Code 9203 
(1996-1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

Factual Background 

The veteran contends in essence, that his service-connected 
disability is more severe than currently evaluated.  He 
contends that his mental disorder is of such severity that he 
is rendered unemployable.  

Service medical records reveal that the veteran was admitted 
to a psychiatric hospital in August 1972, initially with 
complaints of drug usage, and on further examination, was 
found to have psychotic symptoms including delusions of a 
religious nature, and apparent auditory hallucinations.  He 
was diagnosed with an acute paranoid schizophrenic reaction.  
In October 1972 a medical board recommended separation from 
the service due to his schizophrenic reaction.

By rating decision of February 1973, the Boston, 
Massachusetts RO granted service connection for schizophrenic 
reaction, paranoid type and assigned a 10 percent evaluation 
thereto.  

VA treatment records from September 1973 through November 
1973 revealed continued psychiatric complaints.  The veteran 
was noted to feel as if he was being outwardly controlled and 
was still having auditory hallucinations in October 1973.  He 
was living with his parents, and was viewed as disrupting the 
house by drinking and staying up all night.  In November 
1973, he was noted to have been unemployed for eight months, 
have been unsuccessful in holding three jobs involving 
appliance repair.  Symptoms included insomnia, auditory 
hallucinations, paranoid feelings towards others and 
withdrawal from others.  

The report from a December 1973 VA examination indicated 
complaints of insomnia, hearing voices, wandering mind and 
restlessness.  He was noted to have held a couple of short 
jobs since his discharge from service.  The diagnosis was 
schizophrenic reaction, paranoid type.

By rating decision of January 1974 the Boston, Massachusetts 
RO increased the evaluation for the veteran's service-
connected psychiatric disorder to 50 percent disabling.  

In November 1975, the veteran underwent a VA examination, 
wherein he was noted to have not held employment since his 
last examination in November 1972.  His most recent job was 
said to have lasted eight days.  An educational history was 
noted of 2 years at a community college for science courses 
including electronics and physics.  Symptoms described 
included ideas that his actions and thoughts were controlled, 
auditory hallucinations, traces of visual hallucinations, 
paranoid feelings, constant fear bordering on panic, frequent 
deja vu feelings, difficulty concentrating and insomnia.  The 
diagnosis rendered was schizophrenia, chronic, 
undifferentiated type, and it was opined that it was doubtful 
that he was employable.

VA treatment records revealed treatment for psychiatric 
complaints from October through November of 1977.  In 
November 1977, the veteran was hospitalized for complaints 
that included insomnia, anxiety, mood swing and depression, 
in addition to schizophrenic symptoms such as auditory 
hallucinations, ideas of reference and  unstable identity 
sense.  Results of tests administered indicated that he could 
probably function well in structured settings.  Despite his 
hallucinations and thought disorder, he was well aware of 
what reality was for most people and which of his perceptions 
deviated from this.

The report from a May 1978 VA examination revealed that the 
veteran had completed college, and received a BA in Social 
Sciences. He was noted to seem to be alienated from society, 
and living alone.  His affect was one of depression and 
alienation.  He was not delusional, and his memory was intact 
for recent and remote events.  The assessment was 
schizophrenia, paranoid type, in partial remission.

By rating decision of May 1978, the Boston, Massachusetts RO 
increased its evaluation of the veteran's disorder to 70 
percent disabling, and awarded entitlement to individual 
unemployability, based on the veteran's problems obtaining 
and retaining employment.

In June 1978, the veteran was hospitalized with acute 
paranoid psychopathology, and his illness was noted to have 
become more severe in the past year, so as to interfere with 
his ability to function.  A history of his obtaining a BA in 
Social Sciences in 1977 was given.  He had complaints of 
rapid eye movement, fatigue, insomnia and auditory 
hallucinations.  He was discharged a few weeks later, but 
found competent but unemployable for at least thirty days.  

By rating decision of October 1980 the Boston RO suspended 
his benefits after he failed to appear for a VA examination 
scheduled for October 1980.  

A January 1981 VA examination report determined that the 
veteran presented more of a picture of a personality 
disorder, although the record of two brief schizophrenic 
episodes was noted.  He was not noted to feel persecuted or 
grandiose or have hallucinations.  This VA examination 
diagnosed schizoid personality disorder, with history of 
paranoid schizophrenic episodes and alcohol abuse.  

The RO reduced his disability evaluation to 70 percent 
disabling in a May 1981 rating decision.

The report from a November 1982 VA examination noted 
complaints including fearfulness, fear of going insane, 
"feeling like a character in a book;" nightmares about 
being shot or killing people and insomnia.  The diagnosis was 
schizophrenia, paranoid type, in remission, questionable drug 
related and atypical personality disorder, severe (principal 
diagnosis).  The opinion rendered was that he was competent, 
but marginally employable.

VA treatment records from the 1980's included a social 
services report from July 1985 showing the veteran to be 
unemployed and unable to hold a job due to anxiety.  He 
presented extreme anxiety and panic attacks as a major 
problem, but also noted problems related to alcohol abuse.  
The July 1985 report noted complaints of auditory 
hallucinations with the veteran claiming not to pay attention 
to them.  

A June 1988 VA examination report gave a detailed post 
service history of the veteran living with his parents and 
returning to school and receiving a BA degree in Social 
Sciences in 1977, which took two extra semesters to obtain.  
His work history was one of various jobs until three years 
ago, when he was told by family members that working was 
making his condition worse.  Prior to this, he had worked for 
two months in the electronics field, until concentration 
problems, extreme self consciousness and paranoid thoughts 
made it too difficult to continue.  A one week history of 
working in the post office as a mail handler was given, with 
him quitting due to the pressure.  He also worked several 
months for a magazine distributor binding magazines and 
admitted to talking to himself to relieve tension.  His 
mental status examination noted him to be uncomfortable, very 
anxious and superficially pleasant, but evasive.  He admitted 
to auditory hallucinations and claimed to ignore them.  The 
diagnosis rendered was schizophrenia, paranoid type, chronic, 
residual, and he was regarded as competent but totally 
unemployable.  

The report from a November 1991 VA examination revealed the 
veteran to not have worked for three years, with various jobs 
prior to then.  The most recent job was noted to be the 
magazine binding job, which he left after the pressure was 
too overwhelming.  He was described as frustrated about being 
unable to work, was bored and described himself as watching 
TV all day and night.  He was said to be progressively more 
reclusive, and lived in the basement of an apartment owned by 
an aunt.  He did not have a social life outside of family 
members.  He was noted to have injured his hand punching a 
wall in October 1991, but fled the hospital waiting room 
prior to treatment because of feelings that the other 
patients in the waiting room were talking about him.  He 
indicated that this fear of strangers was why he has been 
unable to have outpatient follow-up or to keep other 
appointments on a regular basis.  He attended this 
examination, accompanied by his parents who drove all the way 
from Florida.  His mental status examination revealed him to 
be withdrawn, apprehensive and uncomfortable.  He was 
anxious, depressed, overly cautious and tense.  Affect was 
constricted.  He displayed obvious discomfort, which worsened 
as he discussed his history of being hospitalized on active 
duty.  He was guarded and evasive.  He described still having 
auditory hallucinations.  He was uncomfortable in crowds and 
expressed the belief that people read his mind.  The 
diagnosis rendered was schizophrenia, paranoid type, chronic.  
His current GAF was 30 with highest over past year of 45.

VA clinical records revealed continued treatment for problems 
that included his psychiatric disorder from 1993 through 
1996.  In September 1993 he was regarded as unemployable due 
to a non-service connected malignancy, but was also noted to 
be on 70 percent disability for psychiatric reasons.  In 
December 1993 he complained of anxiety attacks and insomnia 
and was noted to be drinking some beers each day.  In January 
1994 the veteran was recommended to be placed in an alcohol 
treatment unit, and was noted to have high anxiety levels.  
In March 1996 he was seen for complaints of insomnia and 
anxiety attacks and occasional auditory hallucinations.  He 
was assessed with psychosis.  In April 1996 the veteran was 
seen for complaints of hearing voices and gave a history of 
being unable to hold a job since service.   In May 1996 he 
was again seen for complaints of hallucinations, lack of 
concentration, insomnia, anxiety and suicidal thoughts and 
was assessed with manic depression.  
 
The report from the most recent VA examination, conducted in 
January 1997, revealed the veteran to be living by himself, 
with support from his parents.  He alleged essentially having 
been unemployed since service, with an inability to hold onto 
jobs.  The work he was said to have engaged in was described 
as janitorial.  He was noted to have a bachelor's degree in 
social science.  He was noted never to have attempted 
suicide.  He described having anxiety attacks which render 
him unable to focus while driving, and force him to pull off 
the road.  He also described vague auditory hallucinations, 
which he has learned to ignore, and complained of severe 
insomnia.  An interview with the veteran's father described 
the veteran as having "mood swings" and confirmed that the 
veteran never really performed gainful employment.  Upon 
mental evaluation there was neither evidence of acute 
psychosis nor evidence of cognitive defects.  Mood was fairly 
normal and effect was appropriate.  He was neither suicidal 
nor homicidal.  The impression rendered was paranoid 
schizophrenia by history.  The complaints of anxiety attacks 
were noted, which the examiner felt to be part and parcel of 
the chronic schizophrenia, and not a separate entity and as a 
result, the veteran is unable to consistently perform work.  
His current GAF was 60.

The report from a private psychiatric evaluation, performed 
in August 1997, noted complaints of difficulty concentrating, 
anxiety attacks and inability to hold a job.  He was noted 
not to be on much medication.  His panic attacks were 
described as spontaneous and could last hours.  He described 
feeling as if he were going crazy, nauseated, and a little 
shaky.  He claimed to have developed avoidant behavior, but 
denied agoraphobia or specific phobias.  He described the 
auditory hallucinations as constant and claimed to actually 
yell at them and tell them to shut up.  Socially, he was 
noted to live in rather isolated fashion.  He admitted to 
suicidal ideation with no attempts.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  

There are three methods by which a veteran can receive a 100 
percent disability rating for service-connected psychiatric 
disability.  First, a 100 percent schedular rating may be 
assigned under the applicable schedular rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned.  
In effect, 38 C.F.R.
§ 4.16(c) precludes the assignment of a total rating based on 
individual unemployability under the objective criteria of 38 
C.F.R. § 4.17(a).  Thus, the third method is under 38 C.F.R. 
§ 4.16(b) which provides that when unable to secure or follow 
substantially gainful employment due to service-connected 
disability a total rating will be assigned and all cases of 
veterans who are unemployable from service-connected 
disability shall receive extraschedular consideration.  In 
other words, the assignment of a total rating on an 
extraschedular basis is for consideration.  Cathell v. Brown, 
8 Vet. App. 539, 542 (1996).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
psychiatric disability are time lost from gainful work and a 
decrease in the work efficiency.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability.  
The record of the history and complaints are only preliminary 
to the examination report.  The report and the analysis of 
the symptomatology and full consideration of the whole 
history are the determining factors.  38 C.F.R. § 4.130.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The RO has evaluated the veteran's disorder using the revised 
criteria, and using the "old" criteria for Diagnostic Code 
9203 for schizophrenia, paranoid type, and for Diagnostic 
Code 9403 for phobic disorders.  Prior to November 1996, 
there were separate General Rating formulas for psychotic 
disorders and for phobic disorders.

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others;  intermittent inability to 
perform activities of  daily living (including maintenance of 
minimal personal hygiene); disorientation to time or  place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted under the General Rating 
Formula for Psychotic Disorders, when there are active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness, such as to produce total social 
and industrial inadaptability.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted under the General Rating 
Formula for Psychoneurotic Disorders, when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and the veteran is demonstrably unable to 
obtain or retain employment.

The Board notes here that this claim has been pending since 
May 1996.  The RO has reviewed the veteran's claim under the 
"old" criteria and has also reviewed the veteran's claim 
under the provisions of the "new" diagnostic criteria as 
evidenced by a supplemental statement of the case issued in 
July1997.  

Upon review of the record, the Board finds that the record 
clearly shows the symptoms to have severely impaired his 
ability to establish and maintain effective or favorable 
relationships with people and that his psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The veteran is currently receiving a 70 percent 
evaluation for his service connected psychiatric disorder, 
which is the lone compensable service-connected disability.  
The record has shown him to have essentially been 
unemployable for a lengthy period of time due to his 
psychiatric disorder.  His attempt to improve his 
employability by graduating from college appears to have been 
thwarted due to his persistent psychiatric symptoms.  The 
veteran's demonstrated unemployability, due to his sole 
service-connected mental disability which meets the criteria 
for 70 percent disability, warrants a 100 percent rating 
under the provisions of  38 C.F.R.§ 4.16(c).  Furthermore, 
the veteran's symptoms, including persistent hallucinations 
and recurrent anxiety attacks, are shown to have resulted in 
his being virtually isolated from all social contacts apart 
from family members, which more closely approximates the 
criteria for a 100 percent evaluation under the diagnostic 
criteria in effect since November 1996.  Thus, application of 
38 C.F.R. § 4.7 also warrants a total disability evaluation 
under the "new" criteria.

After considering all of the evidence of record, the Board 
concludes that the schedular criteria for a 100 percent 
rating are met as the veteran's schizophrenia has caused him 
to be unable to obtain or retain employment and to have 
resulted in his virtual isolation from all social contacts.  
The Board finds that the medical and lay evidence is 
consistent in showing that the veteran is unemployable.  For 
the 

aforementioned reasons, the Board concludes that the criteria 
for the assignment of a 100 percent rating for schizophrenia 
are met.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent rating for 
the veteran's service-connected schizophrenia is granted.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

- 13 -


- 11 -


